NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 11a0490n.06
                                                                                           FILED
                                            No. 10-6556
                                                                                       Jul 15, 2011
                           UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                  )
                                                           )
       Plaintiff-Appellee,                                 )
                                                           )
v.                                                         )   ON APPEAL FROM THE UNITED
                                                           )   STATES DISTRICT COURT FOR
DAVID BROOKS,                                              )   THE WESTERN DISTRICT OF
                                                           )   KENTUCKY
       Defendant-Appellant,                                )
                                                           )
                                                           )



       Before: SILER, COLE, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. David Brooks pled guilty to counterfeiting money in violation

of 18 U.S.C. §§ 471 and 472, and to possessing counterfeited money in violation of 18 U.S.C. § 472.

The district court sentenced him to fifteen months’ imprisonment, which was at the bottom of his

Guidelines range. The court cited three reasons for Brooks’s sentence: first, Brooks was “the most

culpable” defendant; second, he committed the crime while on state probation; and third, he needed

“structure” and “rehabilitation,” indicating that he would receive both while in prison. [R.80, at 38,

35.] Brooks now appeals his sentence as substantively unreasonable.

       We presume that Brooks’s within-Guidelines sentence is reasonable. See United States v.

Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc). Brooks attempts to overcome this presumption

by arguing, among other reasons, that the district court failed to “recogniz[e] that imprisonment is

not an appropriate means of promoting correction and rehabilitation.” 18 U.S.C. § 3582(a). The
No. 10-6556
United States v. Brooks

Supreme Court recently held that this section categorically “precludes sentencing courts from

imposing or lengthening a prison term to promote an offender’s rehabilitation.” Tapia v. United

States, — U.S. —, 2011 WL 2369395, at *8 (2011). Here, as there, “the sentencing transcript

suggests the possibility that [Brooks]’s sentence was based on [his] rehabilitative needs.” Id. at *9.

Specifically, the district court told Brooks that he “need[ed] more structure” and “rehabilitation very

much[.]” [R.80, at 35, 38.] Although there is nothing improper about these observations by the

district court, the record here suggests that the district court may have considered Brooks’s

rehabilitative needs as a sentencing factor. We therefore vacate his sentence and remand for

resentencing.




                                                 -2-